EXHIBIT 32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I,Joseph C. Visconti, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of theSarbanes-Oxley Act of 2002, that the annual report on Form 10-K of ValueRich, Inc. for the fiscal year ended December31, 2008 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such report fairly presents, in all material respects, the financial condition and results of operations of ValueRich, Inc. Dated:March 31, 2010 By: /s/ Joseph C. Visconti Joseph C. Visconti Chief Executive Officer and Chief Financial Officer
